[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO DISMISS
This is a five count complaint by five individuals claiming injuries as a result of an accident which occurred when the automobile they occupied was struck by a bus owned by defendant bus company and operated by defendant driver. Defendants move to dismiss the complaint as to two of the plaintiffs on the ground that their claims fail to meet the requirements of C.G.S. 38a-368 because their allowable medical expenses do not exceed $400.
Conn. Gen. Stat. 38a-363(g) states in relevant part that the term "private passenger motor vehicle" to which 38a-363 et seq. apply "does not include a motorcycle or motor vehicle used as a public or livery conveyance." Conn. Gen. Stat. 13b-101
defines "motor vehicle in livery service" as "every motor vehicle used by any person, association or corporation which represents itself to be in the business of transporting passengers for hire . . . ." See also Lumbermens Mutual Casualty Co. v. Scully, 3 Conn. App. 240, 242-44 (1985).
The complaint alleges that plaintiffs' car was struck by a bus which was owned and operated by a transit company. Defendants' vehicle is a motor vehicle in livery service, and as such, is excepted from the provisions of General Statutes38a-363 et seq.
Defendants' Motion to Dismiss is denied.
Wagner, J. CT Page 4153